Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response dated 08/31/2021 has been received and made of record. 
The electronic Terminal Disclaimer filed 08/31/2021 has been approved. 
Claims 1, 3-5, 9-14, 16, and 17 have been amended. 
Claims 1-18 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s Terminal Disclaimer overcomes the obviousness-type double patenting rejection raised in the non-final rejection of 06/11/2021. As noted in that office action, the claims of the instant application (16/799,730) are substantially similar to those of the parent patented case (Application 15/842,787, US Patent No. 10,616,172 B2). Accordingly, with the ODP rejection overcome, the current claims are allowed under a similar rationale to the parent case. 
	Specifically, the prior art of record, whether taken singularly or in reasonable combination, does not teach or disclose receiving via [a] messaging application of [a] communication system a feedback message from a second user of the communication system about a first message of one or more messages [obtained from a first user], wherein the feedback message conveys at least one of: agreement, disagreement, amusement, and/or user sentiment regarding the first message; and sending via the messaging application of the communication system the feedback message from the second user to a plurality of users of the communication system, determined to be tracking at least one of: the first user or the first message in the context of the claim(s) taken as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628.  The examiner can normally be reached on Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAD HUSSAIN/Primary Examiner, Art Unit 2453